Fish, C. J.,
dissenting. In my opinion, there is nothing in this ease that makes it an exception to the general rule, which has been so frequently *422applied by this. court, that a court of equity has no jurisdiction to enjoin a criminal prosecution; which rule is applicable to proceedings to punish violations of municipal ordinances which are quasi criminal in their nature. Paulk v. Sycamore, 104 Ga. 24 (30 S. E. 417, 41 L. R. A. 772, 69 Am. St. R. 128), and eases cited; Starnes v. Atlanta, 139 Ga. 531 (77 S. E. 381), and cases cited.
February 26, 1914.
Petition for injunction. Before Judge Thomas. Tift superior court. May 7, 1913.
Robert G. & Philip H. Alston and Fuhvood & Skeen, for plaintiff. C. G. Kail and R. Fve, for defendant.